Citation Nr: 1627194	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-16 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for residuals of traumatic brain injury (TBI), to include headaches. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from January 1951 to April 1955.  His awards and decorations include the Korean Service Medal with Bronze Stars.  Regrettably, the Veteran died in February 2015.  The appellant is his daughter, and has been properly substituted in this case.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2013, the Board denied the Veteran's claim for service connection for residuals of a traumatic brain injury, to include headaches.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2014 Order, the Court vacated the December 2013 Board decision and remanded the case to the Board for readjudication in compliance with a November 2014 Joint Motion for Remand (Joint Motion).  Subsequently, the Veteran died, and in a May 2015 decision, the Board dismissed the Veteran's claim.  However, as discussed above, his daughter has been properly substituted in this case and, thus, the issue remains in appellate status.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the appellant's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In light of the Joint Motion, the Board finds that remand is necessary.  Specifically, the parties agreed that the Board failed to provide an adequate statement of reasons or bases that addressed whether the Veteran had residuals of a TBI, to include headaches that may have been present at any point during the pendency of the appeal, and failed to assist the Veteran in the development of his claim by providing him with a VA medical examination or opinion.  Thus, the parties agreed that the Board "should ensure that VA has satisfied its duty to assist [the Veteran] in the development of his claim and shall provide him with an adequate medical nexus examination or opinion with regard to his claim. . . ."  Joint Motion at 4-5 (emphasis added).    

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA treatment records prior to the Veteran's death, including from the Hampton VA Medical Center in North Carolina. 

2.  The AOJ should obtain a VA medical opinion for the purpose of determining the nature and etiology of any traumatic brain injury residuals, to include headaches that may have been present prior to the Veteran's death. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and the Veteran's own lay assertions.  It should be noted that the Veteran's service treatment records are unavailable for review due to a fire at the National Personnel Records Center in 1973. 

It should also be noted that the Veteran was competent to attest to matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

Prior to his death, the Veteran contended that he suffered an in-service traumatic brain injury, to include headaches, as a result of a 1953 truck accident in Korea.  He reported that he was hospitalized for 30 days following the accident.  See July 1989 claim; June 1990 Request for Information Needed to Reconstruct Data.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran had residuals of a traumatic brain injury, to include headaches, that were related to his military service, including the truck accident. 

In rendering the opinion, the examiner should specifically address the Veteran's August 1989 statement in which he reported ongoing hearing loss, tinnitus, and dizziness since his head injury in Korea; the Veteran's August 2006 statement that he has had headaches and ringing in the ears for the past 53 years; the Veteran's July 2008 statement; the March 2009 VA audiological examination report showing that the VA examiner related the Veteran's hearing loss and tinnitus to his in-service head injury; and the February 2011 CT head scan from the Hampton VAMC conducted in response to the Veteran's complaints of headaches due to head injury while stationed in Korea.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

